FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 17, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 16-1060
                                              (D.C. No. 1:15-CR-00256-REB-DW-1)
SALVADOR QUINTANA-CENEJO,                                   (D. Colo.)
a/k/a Jose Jesus Ortega Hernandez,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, O’BRIEN, and MATHESON, Circuit Judges.
                   _________________________________

      Following his acceptance of a plea agreement that included a waiver of his

right to appeal, Salvador Quintana-Cenejo pleaded guilty to illegal reentry after

removal and subsequent to a felony conviction, in violation of 8 U.S.C. § 1326(a) and

(b)(1). He was sentenced to eight months’ imprisonment. Despite his waiver,

Quintana-Cenejo filed an appeal. The government moves to enforce

Quintana-Cenejo’s appeal waiver. See United States v. Hahn, 359 F.3d 1315, 1328

(10th Cir. 2004) (en banc) (per curiam).

      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In evaluating a motion to enforce a waiver, we consider: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325.

Quintana-Cenejo’s counsel has filed a response, “conced[ing] that, under the standard

announced in [Hahn], the plea agreement’s appeal waiver is enforceable with respect

to this direct appeal.” Aplt. Resp. at 1.

      Our independent review confirms that Quintana-Cenejo’s appeal waiver is

enforceable. The issue he seeks to raise on appeal—a challenge to the substantive

and procedural reasonableness of his sentence—falls within the scope of his appeal

waiver and is not subject to any of the exceptions to that waiver. The plea agreement

also clearly sets forth the appeal waiver, stating that it was knowing and voluntary,

and the district court confirmed Quintana-Cenejo’s understanding of his appeal

waiver during his change of plea hearing. Moreover, we see no evidence

contradicting Quintana-Cenejo’s knowing and voluntary acceptance of the appeal

waiver. Finally, there is no indication that enforcing the waiver would result in a

miscarriage of justice as defined in Hahn, 359 F.3d at 1327.

      The motion to enforce is granted and this matter is dismissed.


                                            Entered for the Court
                                            Per Curiam




                                            2